Citation Nr: 1011718	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
- which determined the Veteran had submitted new and 
material evidence and, therefore, granted her petition to 
reopen her previously denied, unappealed, claim for service 
connection for PTSD.  But also in that February 2005 
decision, the RO then proceeded to reaffirm that prior denial 
of her claim on its underlying merits.

Irrespective of that favorable determination that there was 
new and material evidence to at least reopen the claim, so, 
too, must the Board make this threshold preliminary 
determination, before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claim on its 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no new and material 
evidence has been offered, that is where the analysis must 
end, and what the RO determined in this regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
See also Butler v. Brown, 9 Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

The Board sees the Veteran also has received diagnoses other 
than PTSD, including depression.  The RO, however, limited 
the prior adjudications of her claim (those decisions that 
became final and binding on her in the absence of a perfected 
timely appeal) to just consideration of PTSD specifically.  
The same was true when most recently adjudicating her claim 
in the February 2005 decision from which this appeal ensued.  
So there is no finality insofar as these additional diagnoses 
other than PTSD, in turn meaning no requirement that she 
first submit new and material evidence to reopen her claim to 
the extent it is predicated on mental illness other than 
PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

But see, too, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009), wherein the Federal Circuit Court more recently held, 
among other things, that separate theories in support of a 
claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.

The Board must consider these other diagnoses - including 
depression, when readjudicating the claim for PTSD on its 
underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 
8 (2009) (indicating the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

In this decision, the Board is agreeing with the RO and 
reopening the claim on the basis of new and material 
evidence.  But rather than immediately readjudicating 
the claim on its underlying merits, the Board instead is 
first remanding the claim to the RO via the Appeals 
Management Center (AMC) for further development.


FINDINGS OF FACT

1.  A July 1999 RO decision initially considered and denied 
the Veteran's claim for service connection for PTSD.  The RO 
subsequently confirmed that denial a few months later in a 
December 1999 decision.  The RO denied the claim because she 
did not have a then current diagnosis of PTSD or evidence 
establishing she had been raped during service so as to have 
caused this condition.  

2.  The RO notified her of those decisions, and in response 
she initiated, but did not complete (i.e., "perfect") a 
timely appeal.

3.  Some of the additional evidence since received, however, 
is not cumulative or redundant of the evidence already 
considered in those prior decisions and relates to an 
unestablished fact needed to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's July and December 1999 rating decisions denying 
service connection for PTSD are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  But new and material evidence has been received since 
those decisions to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. §§ 3.102, 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

For a petition to reopen a previously denied unappealed 
claim, this VCAA notice must:  (1) notify the Veteran of the 
evidence and information necessary to reopen the claim (i.e., 
by describing what is meant by new and material evidence); 
(2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of this claim on the merits; and (3) provide general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a claim, including concerning the downstream disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



Here, since the Board is reopening the claim on the basis of 
new and material evidence, the Board need not determine 
whether there has been compliance with Kent because the claim 
is being reopened, regardless, so the holding in Kent 
is ultimately inconsequential.  38 C.F.R. § 20.1102.  
Moreover, the Board is temporarily deferring consideration of 
whether there has been compliance with the other notice-and-
duty-to-assist provisions of the VCAA pending completion of 
the additional development of the claim on remand.  This 
determination is better made once this additional remand 
development is completed.

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for PTSD

As already alluded to, prior July and December 1999 rating 
decisions initially considered and denied this claim.  The RO 
denied this claim in those prior decisions because the 
Veteran did not have a then current diagnosis of PTSD or 
evidence establishing she had been raped during service so as 
to have caused this condition.

After receiving notification of that December 1999 decision 
in a January 2000 letter, the Veteran submitted a timely 
notice of disagreement (NOD) in April 2000 to initiate an 
appeal of that decision.  38 C.F.R. §§ 20.201, 20.302 (2009); 
see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  She also indicated that she wanted a hearing.  
38 C.F.R. § 20.700(a).  In response to her NOD, the RO sent 
her a statement of the case (SOC) in May 2000, but she did 
not then complete the next critical step required to perfect 
her appeal to the Board by also filing a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. § 20.202.  It was not until October 2001 that she 
again contacted the RO concerning her claim, but that was 
after the filing deadline for submitting a timely substantive 
appeal, which had expired in January 2001.  [Note:  According 
to 38 C.F.R. § 20.302(b), she had either until 60 days after 
that May 2000 SOC - meaning until July 2000 or, if later, 
which was the situation here, until expiration of the one 
year following notification of the decision in question - 
meaning until January 2001 since she had received 
notification of the December 1999 decision in January 2000.]  
See also 38 C.F.R. §§ 20.300, 20.301, 20.303, 20.304, 20.305, 
and 20.306.

In response to that tardy October 2001 filing, the RO sent 
the Veteran a letter in November 2001 indicating she had not 
filed a timely appeal - although incorrectly citing the 
initial July 1999 decision rather than the subsequent 
December 1999 decision as the one she was appealing.  The RO 
also informed her that, as an unfortunate result of not 
filing a timely appeal, the RO was unable to schedule her for 
a hearing as she had requested (in her NOD).

Because the Veteran initiated - but did not "perfect," an 
appeal of those prior July and December 1999 RO decisions 
(meaning did not complete all of the steps that were 
necessary to validate her appeal), those decisions are final 
and binding on her based on the evidence then of record and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

But her claim may be reopened upon the submission of new and 
material evidence.  To this end, she filed a petition to 
reopen this claim in May 2004.  Therefore, the amended 
regulations with respect to what constitutes new and material 
evidence apply.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen, as here, filed on or after August 29, 2001.

The Board must make this threshold preliminary determination 
of whether to reopen based on the receipt of new and material 
evidence, irrespective of what the RO may have determined in 
this regard, because this initial determination affects the 
Board's jurisdiction to adjudicate the underlying claim on 
its merits on a de novo basis.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).



When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

As already explained, in the prior July and December 1999 
decisions the RO denied the claim because there was no 
competent evidence of a then current diagnosis of PTSD and no 
confirmation of the Veteran's alleged stressors, either.  Her 
stressors concerned two purported incidents of personal 
assault, specifically rape, during her military service, 
which she said also had resulted in a child born out of 
wedlock.  The evidence of record at the time of those 
decisions - and by the time of issuing her the May 2000 SOC, 
included her personal statements, VA outpatient treatment 
records, service personnel records (SPRs) - including 
performance evaluations, and her service treatment records 
(STRs).  However, this evidence did not show a then current 
diagnosis for PTSD or provide documentation of any kind to 
corroborate her claimed sexual assault.

But during the years since that December 1999 decision, and 
especially since filing the petition to reopen this claim in 
May 2004, the Veteran has submitted additional VA outpatient 
treatment records dated in December 2004 confirming she now 
has this required diagnosis of PTSD (also, incidentally, 
depression).  As well, she had a VA compensation examination 
in May 2005, reaffirming this diagnosis of PTSD (and major 
depressive disorder with psychosis), and she has submitted a 
statement from her sister attesting to the occurrence of the 
rapes in service and subsequent pregnancy.  The Veteran also 
testified at a hearing in April 2007, before a local decision 
review officer (DRO) that she told a friend about the rapes, 
too.



So unlike when the RO initially considered and denied the 
claim in July and December 1999, there is now competent 
evidence confirming the Veteran has the required diagnosis of 
PTSD.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court noted that a diagnosis of PTSD is presumably in 
accordance with the criteria of the Fourth Edition of the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), see also 38 C.F.R. § 4.125(a), both in terms of the 
adequacy and sufficiency of the stressors claimed.

Moreover, the lay statement also submitted in support of the 
claim from the Veteran's sister indicates the PTSD dates back 
to the rapes in service.  And, as explained, the credibility 
of this additional evidence is presumed - albeit for the 
limited purpose of determining whether this evidence is new 
and material.  Justus, 3 Vet. App. 510, 513 (1992).  Further, 
as the Court explained in Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), new evidence is sufficient reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of the disability at 
issue, even where this additional evidence is not enough to 
convince the Board to grant the claim.

Since there is new and material evidence, the claim is 
reopened subject to the further development on remand.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for PTSD is 
granted.




REMAND

The Board must further develop the Veteran's claim for 
service connection for an acquired psychiatric disorder, 
inclusive of PTSD and depression, before readjudicating this 
claim on its underlying merits.  Although the Board regrets 
this additional delay in deciding her appeal, a remand is 
needed to ensure procedural due process and so there is a 
complete record upon which to decide her claim so that she is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

First, the Board finds that the Veteran has not received 
sufficient notice as required by the VCAA.  Although the RO 
sent her a VCAA notice letter in June 2005, it was only 
pertinent to her claim specifically for PTSD.  But as 
indicated previously, the Board has expanded her claim in 
accordance with Clemons to include all diagnosed psychiatric 
disorders - so depression, major depressive disorder with 
psychosis, etc., aside from her PTSD.  Moreover, she has not 
been provided notice of the evidence and information 
necessary to establish a downstream disability rating and an 
effective date in the event her underlying claim for service 
connection is eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The Veteran attributes her mental illness, irrespective of 
the particular diagnosis, to the two alleged rapes while in 
the military.  She says the first incident occurred in 1976 
while on a date with a fellow soldier.  She also maintains 
that a woman in charge in her barracks saw her when she 
returned to the barracks after the assault, but that she does 
not know her name.  The other incident involved a rape by a 
staff sergeant.  She says that she and this staff sergeant 
went to a hotel, but that she does not recall what exactly 
transpired, only that she recalls waking up without any 
clothes on her body.  And as a result of that incident, she 
gave birth to a child with spina bifida.  



If, as here, the claim for PTSD is based on an alleged 
personal (sexual) assault, then evidence from sources other 
than the Veteran's records may corroborate her account of the 
stressor incidents.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
(sexual) assault.  The Court advised that the portions of the 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99.

VA treatment records reflect that, as a result of these two 
incidents in service, the Veteran suffers from PTSD and 
depression.  And although her service treatment records are 
generally unremarkable for any relevant complaints, treatment 
or diagnoses, her service personnel records suggest a 
possible change in the level of her performance after the two 
incidents in question are said to have occurred.  In Patton 
and YR, for claims, as here, predicated on a personal 
(sexual) assault, the Court noted an exception to the general 
rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996), that an alleged stressor in service cannot be 
established as having occurred simply by after-the-fact 
medical nexus evidence.  Rather, the Court pointed out in 
Patton and YR that, because of the uniquely personal nature 
and circumstances of these type cases, victims of sexual 
assault often are unable or unwilling to file complaints, 
tell others, or seek treatment, for fear of reprimand, 
vendetta, embarrassment, etc., with the unfortunate result 
that the event in question often is not officially 
documented.  Indeed, this is partly the reason VA created the 
special provisions of 38 C.F.R. § 3.304(f)(4).

The VA compensation examiner that evaluated the Veteran in 
May 2005 did not comment on the etiology of the PTSD and 
major depressive disorder with psychosis that were diagnosed 
- and specifically in terms of whether these conditions are 
a consequence of the Veteran being raped in the military 
(military sexual trauma).  So a medical nexus opinion 
concerning this alleged possibility is needed to assist in 
making this important determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  See also Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).

Additionally, while on remand, any outstanding VA treatment 
records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of these additional 
records because they are generated within VA's healthcare 
system).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Since her claim for PTSD is 
predicated on a personal (sexual) 
assault, send the Veteran the type of 
special notice contemplated by 
38 C.F.R. § 3.304(f)(4) in terms of 
accepting alternative forms of evidence 
to substantiate that the incidents in 
question (two rapes) occurred.  This 
may include, but is not limited to, any 
additional lay evidence or testimony 
aside from that already provided by her 
sister.  Also apprise the Veteran that 
her claim is being expanded to include 
her other psychiatric diagnoses, aside 
from PTSD, such as depression, major 
depressive disorder with psychosis, 
etc.  Indicate the type of evidence 
needed to establish her entitlement to 
service connection for this additional 
psychiatric disability, including 
apprising her of whose specific 
responsibility - hers or VA's, it is 
for obtaining this supporting evidence.  
As well, to comply with Dingess, supra, 
she must be apprised of the downstream 
disability rating and effective date 
elements of her claim.

2.  Also ask the Veteran to clarify 
whether she has received any additional 
relevant evaluation or treatment for PTSD 
or other mental illness since 2005, 
whether from VA or elsewhere.  If she 
has, and with any necessary 
authorization, obtain these additional 
records.  If the attempts to obtain these 
additional records are unsuccessful, and 
it is determined that further attempts 
would be futile, then make an express 
declaration to this effect and notify the 
Veteran in accordance with 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e)(1).

3.  Schedule a VA psychiatric examination 
to ascertain all current mental disorders 
and their etiology.  A medical nexus 
opinion is especially needed to determine 
the likelihood (very likely, as likely as 
not, or unlikely) that the Veteran's PTSD 
and/or her depression/major depressive 
disorder with psychosis, or any other 
current mental illness, is attributable 
to her military service - but 
particularly the result of the 
two alleged sexual assaults (rapes) while 
in service.

To facilitate making this important 
determination, the examiner must review 
the claims file for the pertinent medical 
and other history - including the 
supporting lay statements the Veteran and 
her sister have submitted concerning 
these incidents, and the records of the 
Veteran's ongoing evaluation and 
treatment, such as the report of her 
prior VA compensation examination in May 
2005.

As indicated in 38 C.F.R. § 3.304(f)(4), 
the examiner should consider whether 
there are indications of behavioral 
changes, etc., during service suggestive 
of a sexual assault or during the many 
years since, ultimately resulting in PTSD 
or other mental illness.

The examiner must discuss the rationale 
for all opinions expressed and 
conclusions reached.



4.  Then, in light of any additional 
evidence obtained, readjudicate the 
claim for service connection for an 
acquired psychiatric disorder - not 
just limited to PTSD but also inclusive 
of the other mental disorders that also 
have been diagnosed (e.g., depression, 
major depressive disorder with 
psychosis, etc.).  If the claim is not 
granted to the Veteran's satisfaction, 
send her and her representative a SSOC 
and give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board 
for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


